UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No.3)* CUBIC ENERGY, INC. (Name of Issuer) Common Stock, $0.05 par value per share (Title of Class of Securities) (CUSIP Number) Anchorage Capital Group, L.L.C. 610 Broadway, 6th Floor New York, NY 10012 Tel: (212) 432-4650 Attn: David Young O-CAP Management, L.P. 600 Madison Avenue, 14th Floor New York, NY 10022 Tel:(212) 554-4622 Attn: Jared S. Sturdivant Corbin Capital Partners, L.P. 590 Madison Avenue, 31st Floor New York, NY 10022 Tel:(212) 634-7373 Attn:Anthony Anselmo (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January21, 2016 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box.¨ Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 229675103 Page1 of 17 1 NAMES OF REPORTING PERSONS/I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (Entities Only) Anchorage Advisors Management, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)x (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) AF(1) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) x(2) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 49.12%(3) 14 TYPE OF REPORTING PERSON (See Instructions) OO, HC (1)See Items 3 and 4 of this Statement. (2)See Item 5 of this Statement.Excludes shares of Common Stock (as defined below) issuable upon the exercise of the Warrants (as defined below) held by the O-CAP funds (as defined below) and by Corbin (as defined below). (3)Calculated pursuant to Rule 13d-3 under the Exchange Act on the basis of 77,505,908 shares of Common Stock outstanding on May 11, 2015, as disclosed in Cubic’s 10-Q for the quarter ended March31, 2015. CUSIP No. 229675103 Page2 of 17 1 NAMES OF REPORTING PERSONS/I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (Entities Only) Anchorage Capital Group, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)x (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) AF(1) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) x(2) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 49.12%(3) 14 TYPE OF REPORTING PERSON (See Instructions) OO, IA (1)See Items 3 and 4 of this Statement. (2)See Item 5 of this Statement.Excludes shares of Common Stock issuable upon the exercise of the Warrants held by the O-CAP funds and by Corbin. (3)Calculated pursuant to Rule 13d-3 under the Exchange Act on the basis of 77,505,908 shares of Common Stock outstanding on May 11, 2015, as disclosed in Cubic’s 10-Q for the quarter ended March31, 2015. CUSIP No. 229675103 Page3 of 17 1 NAMES OF REPORTING PERSONS/I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (Entities Only) Kevin M. Ulrich 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)x (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) AF(1) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) x(2) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 49.12%(3) 14 TYPE OF REPORTING PERSON (See Instructions) IN, HC (1)See Items 3 and 4 of this Statement. (2)See Item 5 of this Statement.Excludes shares of Common Stock issuable upon the exercise of the Warrants held by the O-CAP funds and by Corbin. (3)Calculated pursuant to Rule 13d-3 under the Exchange Act on the basis of 77,505,908 shares of Common Stock outstanding on May 11, 2015, as disclosed in Cubic’s 10-Q for the quarter ended March31, 2015. CUSIP No. 229675103 Page4 of 17 1 NAMES OF REPORTING PERSONS/I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (Entities Only) O-CAP Management, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)x (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) AF,OO(1) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) x(2) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 23.60%(3) 14 TYPE OF REPORTING PERSON (See Instructions) IA (1)See Items 3 and 4 of this Statement. (2)See Item 5 of this Statement.Excludes shares of Common Stock issuable upon the exercise of the Warrants held by the Anchorage funds. (3)Calculated pursuant to Rule 13d-3 under the Exchange Act on the basis of 77,505,908 shares of Common Stock outstanding on May 11, 2015, as disclosed in Cubic’s 10-Q for the quarter ended March31, 2015. CUSIP No. 229675103 Page5 of 17 1 NAMES OF REPORTING PERSONS/I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (Entities Only) O-CAP Partners, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)x (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) OO(1) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) x(2) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.24%(3) 14 TYPE OF REPORTING PERSON (See Instructions) PN (1)See Items 3 and 4 of this Statement. (2)See Item 5 of this Statement.Excludes shares of Common Stock issuable upon the exercise of the Warrants held by the Anchorage funds, by O-CAPMF (as defined below) and by Corbin. (3)Calculated pursuant to Rule 13d-3 under the Exchange Act on the basis of 77,505,908 shares of Common Stock outstanding on May 11, 2015, as disclosed in Cubic’s 10-Q for the quarter ended March31, 2015. CUSIP No. 229675103 Page6 of 17 1 NAMES OF REPORTING PERSONS/I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (Entities Only) O-CAP Offshore Master Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)x (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) OO(1) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) x(2) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.96%(3) 14 TYPE OF REPORTING PERSON (See Instructions) PN (1)See Items 3 and 4 of this Statement. (2)See Item 5 of this Statement.Excludes shares of Common Stock issuable upon the exercise of the Warrants held by the Anchorage funds, by O-CAPLP (as defined below) and by Corbin. (3)Calculated pursuant to Rule 13d-3 under the Exchange Act on the basis of 77,505,908 shares of Common Stock outstanding on May 11, 2015, as disclosed in Cubic’s 10-Q for the quarter ended March31, 2015. CUSIP No. 229675103 Page7 of 17 1 NAMES OF REPORTING PERSONS/I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (Entities Only) O-CAP Offshore Fund, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)x (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) OO(1) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) x(2) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.96%(3) 14 TYPE OF REPORTING PERSON (See Instructions) CO (1)See Items 3 and 4 of this Statement. (2)See Item 5 of this Statement.Excludes shares of Common Stock issuable upon the exercise of the Warrants held by the Anchorage funds, by O-CAPLP and by Corbin. (3)Calculated pursuant to Rule 13d-3 under the Exchange Act on the basis of 77,505,908 shares of Common Stock outstanding on May 11, 2015, as disclosed in Cubic’s 10-Q for the quarter ended March31, 2015. CUSIP No. 229675103 Page8 of 17 1 NAMES OF REPORTING PERSONS/I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (Entities Only) O-CAP Advisors, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)x (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) AF,OO(1) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) x(2) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.80%(3) 14 TYPE OF REPORTING PERSON (See Instructions) OO (1)See Items 3 and 4 of this Statement. (2)See Item 5 of this Statement.Excludes shares of Common Stock issuable upon the exercise of the Warrants held by the Anchorage funds and by Corbin. (3)Calculated pursuant to Rule 13d-3 under the Exchange Act on the basis of 77,505,908 shares of Common Stock outstanding on May 11, 2015, as disclosed in Cubic’s 10-Q for the quarter ended March31, 2015. CUSIP No. 229675103 Page9 of 17 1 NAMES OF REPORTING PERSONS/I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (Entities Only) O-CAP GP, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)x (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) AF,OO(1) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) x(2) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 23.60%(3) 14 TYPE OF REPORTING PERSON (See Instructions) OO (1)See Items 3 and 4 of this Statement. (2)See Item 5 of this Statement.Excludes shares of Common Stock issuable upon the exercise of the Warrants held by the Anchorage funds. (3)Calculated pursuant to Rule 13d-3 under the Exchange Act on the basis of 77,505,908 shares of Common Stock outstanding on May 11, 2015, as disclosed in Cubic’s 10-Q for the quarter ended March31, 2015. CUSIP No. 229675103 Page 10 of 17 1 NAMES OF REPORTING PERSONS/I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (Entities Only) Michael E. Olshan 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)x (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) AF, OO(1) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) x(2) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 23.60%(3) 14 TYPE OF REPORTING PERSON (See Instructions) IN (1)See Items 3 and 4 of this Statement. (2)See Item 5 of this Statement.Excludes shares of Common Stock issuable upon the exercise of the Warrants held by the Anchorage funds. (3)Calculated pursuant to Rule 13d-3 under the Exchange Act on the basis of 77,505,908 shares of Common Stock outstanding on May 11, 2015, as disclosed in Cubic’s 10-Q for the quarter ended March31, 2015. CUSIP No. 229675103 Page 11 of 17 1 NAMES OF REPORTING PERSONS/I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (Entities Only) Jared S. Sturdivant 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)x (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) AF, OO(1) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) x(2) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 23.60%(3) 14 TYPE OF REPORTING PERSON (See Instructions) IN (1)See Items 3 and 4 of this Statement. (2)See Item 5 of this Statement.Excludes shares of Common Stock issuable upon the exercise of the Warrants held by the Anchorage funds. (3)Calculated pursuant to Rule 13d-3 under the Exchange Act on the basis of 77,505,908 shares of Common Stock outstanding on May 11, 2015, as disclosed in Cubic’s 10-Q for the quarter ended March31, 2015. CUSIP No. 229675103 Page 12 of 17 1 NAMES OF REPORTING PERSONS/I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (Entities Only) Corbin Capital Partners, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)x (b)£ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) OO(1) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) x(2) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 17.52%(3) 14 TYPE OF REPORTING PERSON (See Instructions) IA (1)See Items 3 and 4 of this Statement. (2)See Item 5 of this Statement.Excludes shares of Common Stock issuable upon the exercise of the Warrants held by the Anchorage funds and by the O-CAP funds. (3)Calculated pursuant to Rule 13d-3 under the Exchange Act on the basis of 77,505,908 shares of Common Stock outstanding on May 11, 2015, as disclosed in Cubic’s 10-Q for the quarter ended March31, 2015. Page 13 of 17 This Amendment No. 3 (this “Amendment”) amends and supplements the Schedule 13D (as amended by Amendment No. 1 to the Schedule 13D, dated April 2, 2015, Amendment No. 2 to the Schedule 13D, dated December 14, 2015, and as further amended hereby, the “Statement”) filed by the Reporting Persons (as defined in the Statement) with the Securities and Exchange Commission on October 15, 2013, relating to shares of the common stock, par value $0.05 per share (the “Common Stock”), of Cubic Energy, Inc., a Texas corporation (“Cubic”).Cubic’s principal executive office is located at 9870 Plano Road, Dallas, Texas 75238. This Amendment is being filed in connection with the entry of certain affiliates of the Reporting Persons into the PSA Amendment (as defined below). Capitalized terms used but not defined in this Amendment shall have meanings ascribed to them in the Statement. Item 4. Purpose of Transaction. Item 4 of the Statement is hereby supplemented as follows: On January 21, 2016, certain signatories to the PSA, including certain affiliates of the Reporting Persons, entered into a First Amendment to the PSA (the “PSA Amendment”) pursuant to which the signatories consented to the amended Prepackaged Plan attached thereto and amended certain obligations of the Cubic Parties and termination rights of the Prepetition Noteholders (as defined therein),in each case, by extendingthe date by which confirmation of the Prepackaged Plan must be entered by the Bankruptcy Court to the first Business Day that is seventy-five (75) days after the Petition Date. The foregoing summary is qualified in its entirety by reference to the PSA Amendment, which is attached as Exhibit 14 hereto and is incorporated herein by reference. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. The response set forth in Item 4 of this Amendment is incorporated by reference into this Item 6 in its entirety. Item 7. Material to Be Filed as Exhibits. Item 7 of the Statement is hereby supplemented as follows: Exhibit 14 – First Amendment to the Plan Support Agreement, dated January 21, 2016, among Cubic, Cubic Asset, LLC, Cubic Asset Holding, LLC, Cubic Louisiana, LLC, Cubic Louisiana Holding, LLC, the Prepetition Noteholders (as defined therein), BP Products North America, Inc., BP Energy Company and Wells Fargo Energy Capital, Inc. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: January 21, 2016 ANCHORAGE ADVISORS MANAGEMENT, L.L.C. By: /s/ Kevin M. Ulrich Name: Kevin M. Ulrich Title: Senior Managing Member ANCHORAGE CAPITAL GROUP, L.L.C. By: /s/ Kevin M. Ulrich Name: Kevin M. Ulrich Title: Chief Executive Officer KEVIN M. ULRICH By: /s/ Kevin M. Ulrich O-CAP PARTNERS, L.P. By: O-CAP Advisors, LLC General Partner By: /s/ Michael E. Olshan Name: Michael E. Olshan Title: Managing Member O-CAP OFFSHORE FUND, LTD. By: O-CAP Management, L.P. Investment Manager By: /s/ Michael E. Olshan Name: Michael E. Olshan Title: Managing Partner O-CAP OFFSHORE MASTER FUND, L.P. By: O-CAP Advisors, LLC General Partner By: /s/ Michael E. Olshan Name: Michael E. Olshan Title: Managing Member O-CAP MANAGEMENT, L.P. By: O-CAP GP, LLC General Partner By: /s/ Michael E. Olshan Name: Michael E. Olshan Title: Managing Member O-CAP ADVISORS, LLC By: /s/ Michael E. Olshan Name: Michael E. Olshan Title: Managing Member O-CAP GP, LLC By: /s/ Michael E. Olshan Name: Michael E. Olshan Title: Managing Member MICHAEL E. OLSHAN By: /s/ Michael E. Olshan JARED S. STURDIVANT By: /s/ Jared S. Sturdivant CORBIN CAPITAL PARTNERS, L.P. By: /s/ Daniel Friedman Name: Daniel Friedman Title: General Counsel
